Title: From John Adams to Thomas Jefferson, September 1813
From: Adams, John
To: Jefferson, Thomas



Quincy Sept 1813

σὲ γὰρ πάντεσσι θέμις θνητοῖσι προσαυδᾶn.
“It is not only permitted but enjoined upon all Mortals to address you.” Why should not our Divines translate it
“It is our duty and our priviledge to address the Throne of thy grace and pray for all needed lawfull Blessings temporal and Spiritual,”.
Θεμιςwas the Goddess of honesty, Justice, Decency, and right; the Wife of Jove, another name for Juno. She presided over all oracles, deliberations and Counsells. She commanded all Mortals to pray to Jupiter, for all lawful Benefits and Blessings.
Now, is not this, (So far forth) the Essence of Christian devotion? Is not this Christian Piety? Is it not an Acknowledgement of the existence of a Supream Being? of his universal Providence? of a righteous Administration of the Government of the Universe? And what can Jews, Christians or Mahometans do more?
Priestley, the heroic Priestley, would not have dared to answer or to ask these questions; tho’ he might have answered them,. consistently enough with the Spirit of his System.
I regret that Grotius has not translated this Hymn: and cannot account for his Omission of it. Duport translates; the above line, only by “Te nempe licet mortalibus ægris cunctis compellare.” Where he finds his ægris, I know not. No such Idea, is in the greek. All Mortalls, Sick or well, have a right and it is their duty to pray, as far as I can understand the Greek.
Bougainville translates it
Et tout ce qui respire animé par tes mains, à celebrer ta gloire, invite les humains. Beni Sois a jamais.” This translation is Christian with a witness. None but a Jew, a Mahometan or a Christian; could ever have translated that Simple line in this manner. Yet the Idea, the Sentiment translated into Christianity is very well: well enough.
The Gentleman of Verona Gironomo Pompei, translates it thus. After Salve o Giove, for “χαiρε.” “però che gli nomin tutti, dritto è ben, che a te volgan le parole.” Now tell me, what resemblance of the Greek you can find in this Italian Version.
In this manner are the most ancient Greek Theologians rendered and transmitted to our Youth, by the Christians.
Ἐκ σοῦ γὰρ γένος ἐσμὲν, ἰης μίμημα λαχοντεςΜοῦνον, ὅσα ζώει τε καὶ ἔρπει θνήτ’ ἐπὶ γαῖαν.“Εκ σοῦ γὰρ γένος ἐσμὲν” I presume is the phrase quoted by Saint Paul, when he Says to the Atheneans, “One of your own Poets have said We are all his Offspring.” Acts. 17th. 28. “For in him We live and move and have our being; as certain also of your own Poets have Said, for We are also his Offspring. Forasmuch then as We are the Offspring of God, We ought not to think that the Godhead is like unto Silver or Gold, or Stone graven by Mans device.” This reasoning is irresistable. For what can be more mad, than to represent the eternal almighty omnipresent Cause and Principle of the Universe, by Statues and Pictures, by Coins or Medals?
Duport renders these two lines by “Omnes tua namque Propago
Nos Sumus, æternæ quasi imago vocis et echo
Tantum, quotquot humi Spirantes repimus.”
Bougainville translates them thus
Nous Sommes tes enfans, ton Ombre, ton image:
Et tout ce qui respire animé par tes mains,
A celebrer ta gloire invite les humains.
Beni Sois a jamais.
Pompei renders them
Che Siam tua Stirpe, e solo noi, fra quanti;
Vivon mortali e muovon Su la terra,
lo imitar de la voce abbiam Sortito.
Moses Says, Genesis, 1. 27. “God created man in his own image.” What then is the difference between Cleanthes and Moses? Are not the Being and the Attributes of the Supream Being: The Resemblance, the Image the Shadow of God in the Intelligence, and moral qualities of Man, and the Lawfulness and duty of Prayer, as cleary asserted by Cleanthes as by Moses? And did not the Chaldeans, the Egyptians the Persians the Indians, the Chinese, believe all this, as well as the Jews and Greeks?
Alexander appears to have behaved to the Jews, as Napoleon did to the Mahometans in the Pyramid of Grand Cairo. Ptolomy the greatest of his Generals, and a greater Man than himself was So impressed with what he learned in Judea, that he employed 70 learned Men to translate the Hebrew Scriptures into Greek, nearly 300 Years before Christ. He Sent learned Men to collect Books from all Nations and deposited them in the Alexandrian Library. Will any Man make me believe that Cæsar that Pompey, that Cicero, that Seneca, that Tacitus, that Dionisius Hallicarnassensis, that Plutarch, had never Seen nor heard of the Septuagint? Why, might not Cleanthes, have Seen the Septuagint? The Curiosity of Pompey to See, the interiour of the temple Shews that the System of the Jews, was become an Object of Speculation. It is impossible to believe, that the Septuagint, was unknown and unheard of by Greeks or Romans at that time, at least by the great Generals Orators Historians Phylosophers and Statesmen, who looked through the then known World, for information of every thing, On the other hand how do We know how much Moses Samuel Joshua David Solomon and Esdrass, Daniel Ezekiel, Isaiah and Jeremiah learned in Babilon Egypt and Persia? The Destruction of the Library at Alexandria, is all the Answer We can obtain to these Questions. I believe that Jews Grecians Romans and Christians all conspired, or connived At that Savage Catastrophy.
I believe Cleanthes to be as good a Christian as Priestley.
But enough of my School Boy criticisms and crude Philosophy, problematical History and heretical Divinity for the present.
John Adams